Case 5:13-cr-00070-SMH-MLH Document 111 Filed 08/04/20 Page 1 of 2 PageID #: 371



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

  UNITED STATES OF AMERICA                          CRIMINAL ACTION NO. 13-00070-01

  VERSUS                                            JUDGE S. MAURICE HICKS, JR.

  SCOTT WILLIAM WOOD                                MAGISTRATE JUDGE HORNSBY

                                  MEMORANDUM ORDER

        Before the Court is a Motion for Clarification of Sentence (Record Document 106)

  filed by Defendant Scott William Wood (“Wood”). Wood argues the Bureau of Prisons

  (“BOP”) failed to follow the Judgment in this case which stated that “the defendant shall

  receive credit for time served since the date he was indicted in federal court.” Record

  Document 68. Thus, Defendant asks for clarification of the sentence. For the reasons

  which follow, the motion is hereby DENIED.

        The Fifth Circuit has held that, “[T]he Attorney General, through the Bureau of

  Prisons determines what credit, if any, will be awarded to prisoners for time spent in

  custody prior to commencement of their federal sentences.” Leal v. Tombone, 341 F. 3d

  427, 428 (5th Cir. 2003). This Court plays no role in determining what credit for time

  served a prisoner receives, and therefore the petitioner must take this issue up with the

  Bureau of Prisons. To the extent Petitioner wishes to challenge the calculation of time

  served through the Court, such a claim may only be brought in a petition for writ of habeas

  corpus under 28 U.S.C. §2241 in the jurisdiction in which the Petitioner is confined.

        Accordingly,

        IT IS ORDERED that the Motion for Clarification of Sentence (Record Document

  106) filed by Defendant Scott William Woods be and is hereby DENIED.
Case 5:13-cr-00070-SMH-MLH Document 111 Filed 08/04/20 Page 2 of 2 PageID #: 372



          THUS DONE AND SIGNED, in Shreveport, Louisiana, this 4th day of August,

  2020.
